DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	
3.	This application is in condition for allowance except for the following formal matters: 
For Claim 9: In order to clarify the claimed subject matter is eligible and patentable under 35 U.S.C. 101, the term “non-transitory” should be added before “computer readable storage medium” at its beginning. Claim 9 should read as follows: “A non-transitory computer readable storage medium having ……” .

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


                                                  Allowable Subject Matter
4.	Claims 1-9 are allowed.	
5.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Performing a transient adjustment to the servo when the constant parameter control stage ends, and changing the control parameter to an adaptive operation parameter when the transient adjustment ends; and controlling a rotation angle of the output shall of the servo by a control algorithm to perform a position control of the servo, based 
As per independent claim 8: It is the same reason as claim 1.
As per independent claim 9: It is the same reason as claim 1.


                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,203,300 to Krah discloses a motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/DAVID LUO/Primary Examiner, Art Unit 2846